DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical process or a method of organizing human activity such as a fundamental economic principle or commercial interaction of optimizing value without significantly more. 
The claims recite 
A method for item-specific value optimization implemented on at least one processor, comprising: 
receiving, by a value optimization component implemented on the at least one processor, a data request for an item; 
obtaining item-entity data corresponding to the item and one or more individual entities; 
generating one or more entity-specific item value arrays for the item based on the obtained item-entity data, an individual entity-specific item value array corresponding to an individual entity, the one or more entity-specific item value arrays including one or more item values associated with the item and one or more timestamps associated with the one or more item values; 
generating volume data associated with the item based on the generated one or more entity-specific item value arrays, the volume data including a number of value-volume pairs, a number of volume-date pairs, and a number of date-value pairs; 
calculating individual durations for individual item values of the one or more item values based on the generated volume data; 
identifying, by a normalization component communicatively coupled to the value optimization component, one or more entity-specific factors associated with the item-entity data; 
normalizing the generated volume data based on the one or more entity-specific factors and the calculated individual durations; and 
generating an item-specific value optimization output based on the normalized volume data.
The highlighted portions of the claims are directed to the abstract idea of performing mathematical calculations, or alternatively, a certain method of organizing human activity such as a fundamental economic principle of optimizing value based on supply/demand information or the commercial interaction of a sales or marketing activity such as optimizing item value. 
This judicial exception is not integrated into a practical application because the only additional elements claimed are generic processors, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above with respect to the integration into an abstract idea the only additional elements claimed are generic processors, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Independent claims 1 and 16 are merely system and computer storage claims comprising the abstract idea of method claim 10. The additional elements of “computer”, “interface”, and “communication network” are generic computing devices, which merely amounts to instructions to implement the abstract idea using a computer (MPEP 2106.05(f))
Dependent claims 2 – 9, 11 – 15, and 17 – 20 merely provide additional limitations directed to the abstract idea, but do not recite any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea.



Claims 16 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se, (see MPEP § 2106, subsection I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarin et al. (US 2017/0116631).

Regarding claim 1, Sarin teaches:
A system for item-specific value optimization, the system comprising: 
an interface coupled to a communication network ([0180]); 
at least one processor coupled to the interface via the communication network ([0180]); 
a value optimization module ([0017]), implemented on the at least one processor, that: 
receives a data request for an item; 
obtains item-entity data corresponding to the item and one or more individual entities; 
generates one or more entity-specific item value arrays for the item based on the obtained item-entity data, an individual entity-specific item value array corresponding to an individual entity, the one or more entity-specific item value arrays including one or more item values associated with the item and one or more timestamps associated with the one or more item values ([0023], FIG. 2, [0035]); 
([0052]); and 
calculates individual durations for individual item values of the one or more item values based on the generated volume data ([0015]); and 
a normalization module communicatively coupled to the value optimization module that: 
identifies one or more entity-specific factors associated with the item-entity data ([0048]); 
normalizes the generated volume data based on the one or more entity-specific factors and the calculated individual durations ([0048], [0052]); and 
generates an item-specific value optimization output based on the normalized volume data ([0052]).
Regarding claim 2, Sarin teaches ([0058], [0089] – [0093]):
The system of claim 1, wherein the value optimization module further calculates the individual durations for the individual item values including by: 
identifying one or more overlapping intervals of an individual item value between two or more individual entities; 
calculating one or more overlap durations for the identified one or more overlapping intervals; and 
filtering out the calculated one or more overlap durations as the calculated individual durations are computed for the individual item values.
Regarding claim 3, Sarin teaches ([0167] – [0168]; i.e. seasonal items):
The system of claim 1, wherein the value optimization module further: 
identifies inventory data for the item at a per-individual entity basis using the obtained item-entity data; 
determines whether the inventory data for the item indicates an absent inventory status; 
in response to a determination that the absent inventory status is indicated for the item, calculates a duration associated with the absent inventory status for the item based on the identified inventory data; and 

Regarding claim 4, Sarin teaches ([0167] – [0168]):
The system of claim 1, wherein the value optimization module further: 
identifies transaction data for the item at a per-individual entity basis using the obtained item-entity data; 
determines whether the transaction data for the item indicates an absent volume status for one or more dates; 
in response to a determination that the absent volume status is indicated for the item for the one or more dates, calculates the individual item values for the item for individual dates of the one or more dates; and 
adjusts the volume data associated with the item based on the calculated individual item values.
Regarding claim 5, Sarin teaches  ([0167] – [0168]):
The system of claim 4, wherein calculating the individual item values for the item for an individual date of the one or more dates further includes identifying a nearest previous date relative to the individual date, the nearest previous date having a corresponding item value for the item, and generating a date-value pair for the individual date using the corresponding item value of the identified nearest previous date.
Regarding claim 6, Sarin teaches ([0024] – [0032]):
The system of claim 1, further comprising: 
an elasticity estimation module, implemented on the at least one processor, that: 
obtains the item-entity data and the generated item-specific value optimization output; 
identifies a value response curve for the item using the obtained item- entity data and the generated item-specific value optimization output; and 
generates an item-specific elasticity measure for the item.
Regarding claim 7, Sarin teaches ([0024] – [0032], [0094]):
The system of claim 6, wherein the elasticity estimation module further comprises: 

Regarding claim 8, Sarin teaches ([0024] – [0032], [0094]):
The system of claim 1, further comprising: 
an impact estimation component that: 
obtains the item-entity data and the normalized volume data; 
obtains competitor data; 
calculates item affinity and item substitutability data for the item; 
integrates the obtained item-entity data, the normalized volume data, and the competitor data with the calculated item affinity and item substitutability data to generate integrated item data; 
applies outlier treatment to the integrated item data; 
processes the integrated item data using a number of machine learning models; 
calculates individual mean absolute percentage errors for the processed integrated item data for each of the number of machine learning models; 
selects a model based on the calculated individual mean absolute percentage errors; and 
calculates an item-specific elasticity value for the item based on the selected model.
Regarding claim 9, Sarin teaches ([0017]):
The system of claim 1, wherein the individual entity is a specific retail store location.

Regarding claims 10 – 20, the claims are rejected under similar rationale as corresponding system claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624